DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(m) because the shading impermissibly reduces legibility, and does not aid in understanding the invention. In particular, the shading in each picture makes it difficult to distinguish the features being referenced by the reference numbers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 6, 8 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0333667 A1 to Tucker (Tucker) in view of US 2007/0247009 A1 to Hoffman et al (Hoffman).
Regarding claim 1, Tucker teaches an apparatus (Figs. 1A-8B) comprising a conformable body a conformable body configured to be worn on the subject's forehead having one or more thermally conductive skin-facing surfaces (a conformable body 133 configured to flex, bend, and/or otherwise conform to the curvature of a subject's forehead, including a thermally transmissive surface configured to be positioned over a skin-facing surface; [0026, 0054, 0074]; claim 14); one or more thermoelectric temperature regulators (TERs) in thermal communication with the one or more skin-facing surfaces (plurality of thermoelectric temperature regulators 201(1), 201(2), 201(3), 201(4), 201(5)), that are arranged along the bottom, skin-facing side of the apparatus, wherein the thermally transmissive surface is a cover, not shown, and that is worn over the apparatus, and so the thermoelectric temperature regulators (TERs) will inherently be in thermal communication with the thermally transmissive surface; figure 2A; [0026, 0074]; claim 14); one or more cooling fans coupled to the conformable body (all or a portion of the outward-facing surface of the device may include a fan to dissipate heat; [00561]); and a controller configured to apply power to the one or more TE Rs to cool or heat the one or more thermally conductive skin-facing surfaces to between 1oC - 30°C (a controller is configured to apply power to cool the thermoelectric temperature regulators to between 1oC - 30°C, wherein the controller may be further configured to apply power to the thermoelectric temperature regulators to maintain a standby temperature of between 26-38° C; [0016, 0022]; claim 15). Tucker does not disclose; one or more cooling fans coupled to the conformable body through a mechanical damping member.
Hoffman discloses a mechanical damping member (suspension mounts 108 are specifically sized and configured to support the blower assembly 10 while attenuating or dampening vibration; figures 3-5; [00651]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Tucker to include the mechanical damping member of Hoffman, since doing so would require simple modifications by one of ordinary skill in the art, for the advantage of attenuating or dampening radial and/or axial vibration which may be generated by the blower assembly during rotation of the impeller (Hoffman [00651]).
Regarding claim 2, the combination teaches the apparatus of claim 1, but not wherein the mechanical dampening member has a loss factor of greater than 0.8. However, since Hoffman discloses that the suspension mounts 108 act as vibration isolators which prevent the majority of vibration generated at the impeller 56 from propagating; ([0065]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the damping mechanism of Tucker wherein the mechanical damping member has a loss factor of greater than 0.8, in order to decrease the amount of vibration within the system. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Tucker to include the mechanical damping member having a loss factor of greater than 0.8 of Hoffman, for the advantage of further attenuating or dampening the majority of radial and/or axial vibration which may be generated by the blower assembly during rotation of the impeller (Hoffman [00651]).
Regarding claim 3, the combination teaches the apparatus of claim 1 as well as Hoffman teaching that the suspension mounts 108 act as vibration isolators which prevent the majority of vibration generated at the impeller 56 from propagating; ([0065]), and wherein the impeller may rotate of speeds of up to 35,000 RMP; ([0060]), and which is approximately up to 584 cycles per second (500 Hz), then the mechanical damping member would be capable of dampening vibrations between 300 and 600 Hz, and hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Tucker to include the mechanical damping member configured to dampen vibrations between 300 and 600 Hz of Hoffman, for the advantage of further attenuating or dampening the majority of radial and/or axial vibration which may be generated by the blower assembly during rotation of the impeller (Hoffman [00651]).
Regarding claim 5, the combination teaches the apparatus of claim 1 as well as Tucker teaching wherein the conformable body comprises a plurality of rigid sections arranged in a long axis (each thermoelectric temperature regulator is a module including thermoelectric materials sandwiched between ceramic plates (rigid sections), wherein the TERs are arranged in a long axis, as shown in figure 2A; figure 2A; [0054]) and linked by flexible hinge regions that are adapted to allow the skin-facing surfaces to conform the subject’s forehead ([0049]).
Regarding claim 6, the combination teaches the apparatus of claim 5 as well as Tucker teaching wherein each rigid section includes a thermoelectric temperature regulator of the one or more TERs (each thermoelectric temperature regulator is a module including thermoelectric materials sandwiched between ceramic plates; [0054]).
Regarding claim 8, the combination teaches the apparatus of claim 1 as well as Tucker teaching a removable comfort layer assembly attached to the conformable body over the one or more thermally conductive surfaces ([0085])
Regarding claim 13, the combination teaches the apparatus of claim 1 as well as Tucker teaching a headband or strap configured to secure the apparatus to the subject's head (a strap, such as strap 220 of figure 2A or the strap 120, shown In the example of figure 1, for securing the device to the head and over the forehead; figures 1, 2A; [0070]).
Regarding claim 14, the combination teaches the apparatus of claim 1 as well as Tucker teaching wherein the controller is connected by an elongate flexible cable to the one or more thermoelectric temperature regulators (power can be supplied by an electrical wire from the control unit to the TECs on the subject; [0067]). Tucker does not disclose; wherein the controller is enclosed in a controller housing connected by an elongate flexible cable to the one or more thermoelectric temperature regulators.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Tucker, to include the controller enclosed in a controller housing connected by an elongate flexible cable to the one or more thermoelectric temperature regulators, since doing so would require simple modifications by one of ordinary skill in the art, for the advantage of ensuring the controller is well isolated, electrically from the rest of the apparatus.
Regarding claim 15, the combination teaches the apparatus of claim 14 as well as Tucker teaches battery (control unit includes a battery; [0067]). Tucker does not disclose; a battery in the housing. However, since the control unit includes the battery, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Tucker, to include the battery in the controller housing, since doing so would require simple modifications by one of ordinary skill in the art, for the advantage of ensuring the controller is well isolated, electrically from the rest of the apparatus, and self-powered at the same time.
Regarding claim 16, the combination teaches the apparatus of claim 1 as well as Tucker teaching sensor configured to detect one or more of the subject's autonomic state and the subject's sleep/wake state, wherein the controller is configured to adjust the power to the one or more TERs based on input from the sensor (the apparatus may include one or more sensors for measuring an indicator of the patient's autonomic nervous system response; this sensor data may be interpreted by the controller, and may be used to adjust one or more of the temperature and/or timing of the therapy applied by the applicator to the subject's head; [0093]).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker and Hoffman as applied to claim 1 above, and further in view of US 5,653,741 A to Grant (Grant).
Regarding claim 11, Tucker in view of Hoffman teaches the apparatus of claim 1, but not a removable cover assembly configured to attach over the conformable body to cover the one or more fans.  Grant discloses a cover assembly configured to attach over the conformable body to cover the one or more cooling fans (a layer 42 of material overlays the heat conducting material 38, and is provided over the device 10, and so the layer 42 is capable of attaching over the conformable body to cover the one or more cooling fans; figure 2; column 4, lines 9-11 ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Tucker, to include the cover assembly configured to attach over the conformable body to cover the one or more cooling fans of Grant, for the advantage of separating the various components of the device from the user's skin.
Allowable Subject Matter
Claims 4, 7, 9, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the claimed subject matter.
Claims 17-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or fairly suggest the method of claims 17 and 29.  The closest prior art to Tucker (US 2017/0333667) teaches a method of treating a subject to improve or enhance sleep (a method for improving a subject's sleep; [0004], the method comprising: applying, by a controller, a control scheme to a plurality of thermoelectric temperature regulators in communication with a skin-facing surface of a conformable body of an apparatus worn on a subject's forehead (a controller is configured to apply power to cool the thermoelectric temperature regulators to between 1°C - 30°C, wherein the TERs are located in a conformable body 133 configured to flex, bend, and/or otherwise conform to the curvature of a subject's forehead, including a thermally transmissive surface configured to be positioned over a skin-facing surface; [0016, 0022, 0026, 0054, 0074; claim 15), wherein the control scheme: applies power to the thermoelectric temperature regulators to cool or heat the thermally conductive skin-facing surface in thermal communication with the thermoelectric temperature regulator to a set temperature of between 1-30oC (a controller is configured to apply power to cool the thermoelectric temperature regulators to between 1°C - 30°C; [0016, 0022]; claim 15). Tucker does not teach or fairly suggest repeatedly applying power to the thermoelectric temperature regulators to cool or heat the thermally conductive skin-facing surface in thermal communication with the thermoelectric temperature regulator to a set temperature of between 1-30oC, maintaining the set temperature for a dwell time of between 1 and 15 seconds, and reducing or stops power to the thermoelectric temperature regulators until a temperature of the thermally conductive skin-facing surface varies from the set temperature by between 1-5oC as in claim 17.  Tucker does not teach or fairly suggest cyclically applying power to the thermoelectric temperature regulators to cool or heat the thermally conductive skin-facing surface in thermal communication with the thermoelectric temperature regulator so that a temperature of the thermally conductive skin-facing surface varies by between 1 and 5 degrees about a set temperature of between 1-30°C; and directing airflow from one or more cooling fans arranged to cool the plurality of thermoelectric temperature regulators so that the airflow is directed away from the subject's face.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794